Citation Nr: 1136520	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  11-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service from August 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of the hearing is in the claims file.  


FINDING OF FACT

The Veteran was exposed to continuous loud noise, without protection, throughout his military service, and the evidence is at least in equipoise as to whether his bilateral sensorineural hearing loss and tinnitus are related to that service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

With regard to the issues decided herein, the Board is granting in full the benefits sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Facts

The Veteran seeks service connection for bilateral hearing loss and ringing in his ears, which he says began during service.  During his July 2011 Board hearing he testified that he was exposed to "a lot of noise" in his work as a mechanic in an artillery unit.  He also testified that there was a lot of arsenal noise as a consequence of being in an artillery outfit, including muzzle blasts.  He testified that he was not provided, and never wore, hearing protection during service.  He testified that he became aware of increased difficulty with his hearing about 4 years after his separation from service.  He added that his post-service recreational and occupational pastimes included hunting and working as a logger, and said that he wore hearing protection during these activities.

Service personnel records confirm that the Veteran served from 1954 to 1957, and that he was an Artillery Track Vehicle Mechanic in an Artillery Unit.

Service treatment records (STRs) include the report of a 1954 enlistment examination, which found 15/15 bilateral hearing via "whispered voice" testing.  STRs also include the results of clinical testing in September 1957, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
15
15
 
15
Left ear
5
10
10
 
10

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
25
25
 
20
Left ear
20
20
20
 
15

VA treatment records confirm that the Veteran presently suffers from bilateral sensorineural hearing loss and wears hearing aids.  In June 2010 the Veteran reported that he had had difficulty hearing for over 25 years but had never been able to afford hearing aids.  During a July 2010 audiology consult he reported that he was a Gunner on 105 and 155 Howitzers during service.  He also reported that he worked as a mechanic in the motor pool during service, and around big guns and rifles all the time.  Assessment was sensorineural hearing loss asymmetric with right worse than left, longstanding; and tinnitus.  

In September 2010 the Veteran was accorded a VA Compensation and Pension (C&P) audiology examination.  During the examination he complained of bilateral hearing loss, and of tinnitus, since service.  He specifically recalled having had trouble hearing in crowds while in-service.  The examiner noted that the Veteran's military service had included two to three months' work as a Gunner on a 105 Howitzer; and work in the arms department distributing and cleaning weapons.  She also noted that the Veteran's post-service noise exposure included deer hunting, some target shooting, and the use of a chainsaw.  Puretone audiometry testing found as follows:


Hertz
500
1000
2000
3000
4000
Right ear
35
40
60
75
75
Left ear
10
20
15
65
65

Speech recognition scores were 98 percent for the right ear and 58 percent for the left ear.  Diagnosis was "bilateral sensorineural hearing loss, unilateral tinnitus."  According to the examiner the Veteran's hearing loss was progressive; not sudden onset.  She then opined that "based on the normal hearing exam at separation, in my opinion, military noise exposure did NOT cause/contribute to his hearing loss."  She also averred that there was no scientific basis for concluding that delayed onset hearing loss existed; and that, "based on the non specific onset (unable to link it to any incident/event in the military) and the normal hearing at separation," it was "less likely as not" that military noise exposure contributed to the Veteran's tinnitus.

In a letter dated in August 2011 a private audiologist advised that she had seen the Veteran for audiological evaluations on two occasions in 2006; and that test results showed severe high frequency sensorineural hearing loss in the right ear and a "mild sloping to moderately severe" sensorineural hearing loss in the left ear.   She noted that the Veteran had served in artillery and worked around loud military vehicles during service without hearing protection.  She then averred that "it is at least as likely as not" that the Veteran's hearing loss was "due to the noise exposure he suffered during his service years."  

Principles of service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

When, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The record contains competent medical evidence of a current bilateral hearing loss disorder.  There is also credible lay evidence of excessive noise exposure as a consequence of the Veteran's service as a mechanic in an artillery unit.  The issue is whether there is a relationship between his current hearing loss and his service.  

Preliminarily, the Board finds that in-service medical records, which arguably show that the Veteran's hearing was within normal limits at the time of his separation from service, are not dispositive as to whether the Veteran suffered from diminished hearing and/or ringing in his ears during service because there is no way to tell whether the Veteran's hearing had in fact decreased during service, since the only other gauge of the Veteran's hearing capacity was subjective "whispered voice" testing that was done during the enlistment examination.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  The Board will therefore consider whether other evidence supports or belies incurrence during service.  Id.

According to the Veteran, he first noticed some loss of hearing while in service, and there is no medical or other evidence that opposes this assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran's claim seeks disability benefits).  In this regard the Board notes that the C&P examiner's statement that there is no such thing as delayed onset hearing loss does not gainsay the Veteran's recollection of hearing loss during service; in fact, it arguably supports the Veteran's allegation of in service incurrence.  Moreover, the examiner completely disregarded the lay evidence in her opinion that the Veteran's hearing loss was not related to service; so it is of no probative value.  See Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits.  Nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself).  This is juxtaposed to the positive opinion from the private audiologist, who considered the Veteran's rendition of his noise exposure.  Although she did not have access to, and consequently did not review, the claims file, the Board does not find this to be fatal with regard to the opinion she proffered since the evidence upon which she relied is accurate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (providing that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran).  

There is another reason, as well, why the C&P examiner's opinion is less persuasive.  The examiner stated that the Veteran's hearing was normal bilaterally as shown by the 1957 audiogram.  It is not known, however, whether the examiner was looking at those results as ASA or ISO units.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  When this is done here (as shown above at page 4), there were findings of 25 decibels in the right ear at separation.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the Veteran's separation audiogram did not show the presence of hearing loss as defined by VA, it did show decreased hearing acuity, which is counter to the examiner's statements.  

Accordingly, based on credible evidence of continuous unprotected exposure to excessively loud noise throughout the Veteran's service, the Board finds the Veteran's claim of hearing loss during service to be not just consistent with the circumstances of his service, but credible.  See Owens v. Brown, 7 Vet. App. 429 (1995) (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

The Board also finds no reason to doubt the veracity of the Veteran's assertions regarding his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  During his Travel Board hearing he testified that he was exposed to excessively loud noise not just from the firing of heavy weapons at his assigned artillery duty stations, but in his job of artillery mechanic.  The Board finds the Veteran's report of excessive noise exposure to be consistent with the circumstances of his service in an artillery unit; and his account of ringing in the ears concomitant with artillery fire to be credible.  

Consequently, and for the reasons just expounded, the Board finds that while there is no contemporaneously written record of hearing loss or tinnitus during service and for many years thereafter, the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus disorders began during service.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss disorder and tinnitus is warranted.  38 C.F.R. § 3.102.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


